Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond R. Henderson appeals the district court’s order dismissing this action for want of subject matter jurisdiction. See 28 U.S.C. § 1915(e) (2006); Fed. R.Civ.P. 12(h)(3). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Henderson v. Vasco, Inc., No. 3:12-CV-00244-HEH (E.D.Va. Apr. 12, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.